UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7614



LONNIE BERT ROCHELLE,

                                             Petitioner - Appellant,

          versus


DAVID CHESTER,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-199-5-BR)


Submitted:   January 31, 2002             Decided:   February 7, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lonnie Bert Rochelle, Appellant Pro Se.     Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Lonnie Bert Rochelle seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001).     We have reviewed the record and the

district court’s opinion accepting the recommendation of the magis-

trate judge and find no reversible error.   Accordingly, we deny a

certificate of appealability and dismiss the appeal on the reason-

ing of the district court. Rochelle v. Chester, No. CA-01-199-5-BR

(E.D.N.C. Sept. 10, 2001).   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2